PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Modai et al.
Application No. 14/673,440
Filed:   March 30, 2015
Attorney Docket Number: 
648.0134
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned after it was believed that no further action was taken after a “Decision on Appeal” by the Patent Trial and Appeal Board (PTAB) mailed on February 2, 2021, affirming the examiner.  A Notice of Abandonment was mailed on April 6, 2021, indicating that the period for seeking court review of the decision had expired and there are no allowed claims.

A review of the application file record did reveal that a Request for Continued Examination, fee and submission under 37 CFR 1.114 was filed on April 2, 2021.  Such is considered a timely and proper reply to the “Decision on Appeal”. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2689 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET